Case 3:19-cv-00647-DJN Document 34 Filed 03/09/20 Page 1 of 7 PagelD# 652

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division

CHERYL EDLEY-WORFORD, )
Plaintiff,
v. Civil Action No. 3:19-cv-00647-DJIN
VIRGINIA CONFERENCE OF
THE UNITED METHODIST CHURCH, )
Defendant.

 

STIPULATED PROTECTIVE ORDER

WHEREAS, Plaintiff Cheryl Edley-Worford (“Plaintiff’ or “Ms. Edley-Worford”) and
Defendant Virginia Conference of The United Methodist Church (the “Conference” or
“Defendant”), presently are engaged in discovery; and

WHEREAS, the parties consider certain information being sought in discovery or
included in documents sought in discovery to be of a confidential nature; and

WHEREAS, the parties have agreed to the entry of this Protective Order pursuant to
Federal Rule of Civil Procedure 26(c)(1) to permit one another to discover information deemed
confidential pursuant to procedures protecting the confidentiality of such information;

IT IS HEREBY STIPULATED AND ORDERED, as follows:

1. This Order governs the handling of all documents, testimony, and information
produced, given or filed herein by the parties and designated “CONFIDENTIAL” under this Order.

2. Any party may designate as “CONFIDENTIAL” any document, testimony, or
other discovery materials, or any portion thereof, that contain confidential information,

including, but not limited to, all identifying information, documents and personal records,
Case 3:19-cv-00647-DJN Document 34 Filed 03/09/20 Page 2 of 7 PagelD# 653

including personnel files, salary information, performance reviews, documents regarding

performance issues, employee benefits information, employee medical information, termination

of employment information, severance documents and e-mails; intellectual property; certain non-

public financial records; research and development information; tax records; information

required to be kept confidential pursuant to a government contract; and other confidential

financial, personnel, or other sensitive information that a party may deem confidential.

3.

Parties shall designate materials as confidential by writing, typing, or stamping

the word “CONFIDENTIAL” on the face of any materials upon their initial production to the

opposing party.

(a)

(b)

(c)

Specific oral testimony, including transcripts of such testimony, given by or on
behalf of a party, may be designated as “CONFIDENTIAL” by any party or the
witness by so designating either (i) on the record at the time of the specific
testimony or (ii) by separate written notification within ten (10) days after receipt
by the party or witness of the transcript of the testimony. All specifically marked
transcripts and testimony shall be treated as if designated as “CONFIDENTIAL”
until the expiration of that ten (10) day period.

If testimony is designated as “CONFIDENTIAL” on the record, the court reporter
shall mark the face of the transcript and the designated portion containing the
designated testimony “CONFIDENTIAL.” Any portion of a transcript designated
as “CONFIDENTIAL” shall, if filed, be filed under seal with the Court.

The parties may not issue blanket designations for depositions and must provide

the category under which they are claiming a privilege for each specific page
Case 3:19-cv-00647-DJN Document 34 Filed 03/09/20 Page 3 of 7 PagelD# 654

designated as confidential. Failure to do so shall result in the page, transcript or
designation not being considered confidential.

4, If any party objects (the “Objecting Party”) to the designation of any information
or documents as “CONFIDENTIAL” the Objecting Party shall give written notice of such
objection to the party producing the information or documents (the “Producing Party”) as soon as
practicable. The Producing and Objecting Parties shall then confer to attempt to resolve such
objections. If the parties are unable to resolve the dispute, then the Objecting Party may move
the Court for a ruling whether the material in question should be treated as “CONFIDENTIAL.”
The burden remains on the party seeking to preserve the confidentiality of the materials to justify
the “CONFIDENTIAL” designation pursuant to Fed. R. Civ. P. 26(c). The documents, or
information, shall be given the “CONFIDENTIAL” treatment initially assigned as provided for
in this Order, until this Court enters an Order changing the designation, if any.

5. Materials designated by a party as “CONFIDENTIAL?” shall be used only for the
purposes of this litigation and shall be disclosed only to the parties; the Court; any arbitrator,
mediator or case evaluator in this action; Plaintiff's and Defendant’s counsel of record, including
other attorneys, law clerks, and paralegals (collectively referred to as “legal staff”) in Plaintiff's
and Defendant’s counsel’s law firms engaged in preparing this action for trial; stenographic and
videographic reporters; any consultants and experts employed by Plaintiff or Defendant; and any
of the parties’ fact witnesses on a good faith, as-needed basis. All persons who are shown
“CONFIDENTIAL” documents or information pursuant to this paragraph shall agree to be
bound by the terms of this Order and to be subject to the jurisdiction of this Court and possible

discipline of this Court.
Case 3:19-cv-00647-DJN Document 34 Filed 03/09/20 Page 4 of 7 PagelD# 655

6. Information designated as “CONFIDENTIAL” shall be used only for purposes of
this litigation (not in or for other administrative, judicial, legislative, or other proceedings, unless
explicitly agreed to by the parties) and shall not be disclosed, given, shown, discussed, or
otherwise divulged or communicated to any person except as provided herein.

7. If “CONFIDENTIAL” material is disclosed to any person other than in the
manner authorized by this Order, the party responsible for the disclosure shall, immediately upon
learning of such disclosure, inform the producing party or non-party of all pertinent facts relating
to such disclosure and shall make every effort to retrieve the designated material and to prevent
the occurrence of any further disclosure unauthorized by this Order.

8. The parties agree that “CONFIDENTIAL” material may be used for purposes
related to this litigation in accordance with the terms of this Order, including use in depositions,
use in connection with expert witnesses and consultants, and may be submitted and/or referenced
in filings and arguments made to the Court in this case. Filings made with the Court that contain
“CONFIDENTIAL” material shall be redacted or, should redaction be insufficient for purposes
of the filing, shall be filed under seal pursuant to Local Civil Rule 5. This Order does not control
the presentation or admission of any exhibits at trial, which will be determined by the trial Judge.

9. Within thirty (30) days of the final determination of this action, the parties must
destroy all documents and material designated as “CONFIDENTIAL” by the other side and all
copies of such documents, including all extracts and/or data taken from such documents;
provided that documents listed as trial exhibits or used as deposition exhibits may be retained by
counsel.

10. _ Ifa party in possession of documents or information designated as

“CONFIDENTIAL.” is served with a subpoena, demand or request for production of such
Case 3:19-cv-00647-DJN Document 34 Filed 03/09/20 Page 5 of 7 PagelD# 656

information from a court, administrative, legislative or other governmental body, or from other
persons purporting to have authority to subpoena, demand or request such information, the
recipient shall give immediate written notice of the subpoena, demand or request (including
delivery of a copy of the same) to counsel for the producing or disclosing party. In the event that
a subpoena, demand, or request of any kind purports to require production of such
“CONFIDENTIAL” material on less than ten (10) days’ notice, the party to whom the subpoena,
demand or request is directed shall give prompt telephonic notice of the receipt of such
subpoena, demand or request to the attorneys for the producing or disclosing party.

11. Nothing in this Order shall prevent a designating party from disclosing or using
its own “CONFIDENTIAL” material in any manner; however, use of such “CONFIDENTIAL”
material may alter its designation and trigger the ability of the receiving party to challenge the
continuing designation as confidential. The restrictions stated in this Order may be extended to
additional documents or information by agreement of the parties.

12. Inadvertent production of any material without a designation of confidentiality
will not be deemed to waive a later claim as to its proper designation and will not prevent the
producing party from subsequently designating said material as “CONFIDENTIAL.” Once
designated, the material shall thereafter be treated as if it had originally been designated as
“CONFIDENTIAL.” The party receiving such newly designated material shall take reasonable
steps to comply with the designation, including, without limitation, retrieving all copies and
excerpts of any newly designated material from persons not entitled to receive it. If the receiving
party objects to the designation, it shall provide the designating party written notice of and basis
for its objection within three (3) business days of the designation; if the parties are unable to

resolve the matter, the receiving party may, within five (5) business days of such impasse, file a
Case 3:19-cv-00647-DJN Document 34 Filed 03/09/20 Page 6 of 7 PagelD# 657

motion with the Court seeking an order not to designate the subject material. The designation
shall remain in effect, and be complied with by the parties, until the Court issues its order. If the
receiving party fails to file a motion within five (5) business days of impasse, the designation
shall apply.

13. This Order contemplates that the parties shall continue to resolve confidentiality
issues by agreement of counsel not inconsistent with this Order.

14. No action taken in accordance with this Order shall be construed as a waiver or
any claim or defense in this case or of any position as to discoverability or admissibility of
evidence.

15. This Order may be amended by a stipulation submitted to and so ordered by the
Court or, if the parties are unable to agree, by the Court on application of a party.

16. This Order shall survive the termination of this case and shall continue in full

effect thereafter.

PURSUANT TO STIPULATION, IT IS SO ORDERED.

Entered this Tay of Mart , 2020

 
Case 3:19-cv-00647-DJN Document 34

SEEN AND AGREED:

/s/ Steven D. Brown
Steven D. Brown (VSB No. 42511)
Lindsey A. Strachan (VSB No. 84506)
ISLERDARE P.C.
411 East Franklin Street, Suite 203
Richmond, Virginia 23219
Telephone: (804) 489-5501
Facsimile: (804) 234-8234
E-mail: sbrown@islerdare.com
E-mail: Istrachan@islerdare.com
Counsel for Virginia Conference
of The United Methodist Church

Filed 03/09/20 Page 7 of 7 PagelD# 658

/s/ Dominique L. Young
Barbara Queen, Esq.
Dominique L. Young, Esq.
Lawrence Queen
701 East Franklin Street, Suite 700
P.O. Box 485
Richmond, Virginia 23219
Counsel for Plaintiff
